Warren E. Burger: We will hear arguments next in 74-125, Alamo Land & Cattle Company against Arizona.
J. Gordon Cook: Mr. Chief Justice and may it please the Court. I am sure you recognize the basic proposition at issue herein which is simply whether or not allowing a lessee of Arizona School Trust Land to share in condemnation proceeds except as to the value of improvement violates the Trust. Now, the Court of Appeals below, when it reversed the District Court, recognized this by saying that provision, referring to the Fifth Amendment, would guarantee to Alamo the right to compensation if they had obtained from Arizona a Property Right superior or equal to the Trust. So, it really turns upon an interpretation of the Trust and turns upon whether or not the Trust did permit a Property Right to be created in the lessee. When you look at the provisions of the Trust, I submit, you find as Justice Rehnquist said in the Lassen case, the Act to Silent. He said there concerning whether or not a special rule created by the Arizona Supreme Court as to condemnation should be allowed on the face of the Trust. The Act’s silence obligates us to examine its provisions. My opponent puts a lot of reliance upon Lassen, but I say that Lassen is not contrary to my position. I would like to point out that what happened in Lassen was the Arizona Supreme Court, for some reason, not following a recognized Arizona Statutory Principles as to condemnation in school trust lands, in Lassen, in footnote 11, there is an explanation of Arizona Condemnation Law. The Arizona Condemnation Law does say that when a right of way is taken as to the actual land taken, I am not now talking about any severed damages to the remainder, that that right of way, the agency must pay for that land. Now, the Arizona Supreme Court as to school trust lands did not follow it. There is no really good reason why it did not follow it because it was against the Arizona Law, and they said as to the school trust lands, well, we think that because there is a benefit to the remainder not taken that is offset by whatever is taken for the right of way. That is not what Arizona Law is, and so I am saying that all Lassen amounts to is that it says that the regular rules of condemnation law are applicable to school trust, and that is all I urge upon you, is application of the regular rules of condemnation law. I refer in part to a quotation from Lassen at 87 Supreme Court, page 584, it referring to the Enabling Act, intended instead that Arizona would use the general powers of sale and lease, given to it by the Act to accumulate funds with which it could support the schools. I submit to you that if we consider those general powers, there is no evidence below that there was a violation of the general powers simply because the State of Arizona in the lease did not insert a condemnation clause. Now, by condemnation clause, I mean the clause that says that upon the taking of the land by condemnation, only the landlord gets the proceeds. Now, this, by Congress --
William H. Rehnquist: Arizona would have been free to adopt such a policy (Voice Overlap) saying that it wanted to, you are just saying it did not have to under the terms of the Enabling Act?
J. Gordon Cook: Precisely. That is exactly the major point of my argument. I would like to first --
Potter Stewart: As policy of including, in each lease, such a provision?
J. Gordon Cook: No, not at the time.
Potter Stewart: Well I say, the policy to which my brother Rehnquist was referring to was a policy, though I understood you answer to his question, that the policy that you agree that Arizona could follow would be to put a provision in its leases, a so called condemnation clause?
J. Gordon Cook: It could.
Potter Stewart: Yes, I just want to be sure I understood your answer to my Brother Rehnquist’s question?
J. Gordon Cook: Yes sir.
Potter Stewart: That is a policy that you and he were talking about?
J. Gordon Cook: Yes sir. I do not think it should be a firm policy. I think it should depend upon the exigencies of the circumstance and where the land is located, how leasable it is.
Potter Stewart: Yes. That you both agree that such a provision could have been put in and could, in the future, be put in to any lease?
J. Gordon Cook: Precisely.
Potter Stewart: By the state?
J. Gordon Cook: Yes sir. I would like to, first to discuss two cases that your Court, when certiorari was granted, handled together, and that is the Fuller case and incidentally, Mr. Fuller is the President of the Alamo Land and Cattle Corporation and these are adjoining properties developed almost at the same time. So here we are again, except you have a different lawyer on behalf of Alamo than the one representing Mr. Fuller. The Fuller case and the Almota case were both taken by your Court at the same time, and both of those recognized general principles that I submit did protect one other than the owner of the land. Now, in Fuller you had the issue of whether or not in determining the value of fee land taken by the Federal Government, whether any increase in value of that land by virtue of its use with Taylor Grazing land was something that could be compensable and in the Almota case, there was some dissent in that case too. The question was whether as to a railroad siding, the jury or trier of fact upon condemnation could consider a non-legally enforced expectancy of renewal which was going on for some number of scores of years and the majority held it could. I do not wish to predicate my case upon whatever arguments you had between you, as to the majority in the dissent in that particular case because here, Alamo’s right was more than a mere expectancy. Here Alamo had a right, which I have shown by two Arizona cases to sue one who would upon renewal of the lease, be awarded the releasing privileges.
Potter Stewart: Except, if there were a reclassification, now what does that mean?
J. Gordon Cook: That is what all the evidence below was about and that simply means that the use is a higher use, and therefore, more rent and upon reclassification, there is also a preferred right of renewal to a lessee. For example, if it is determined the land is suitable for agricultural purposes and there was substantial evidence below it was not, then it would be reclassified to agriculture. If it was then reclassified to commercial purposes. What the trial below all about was how many years would it be until the land would be reclassified for commercial purposes. The evidence being that but for the dam, the nearest paved road was 30 miles away, the land is, you can see on a map that I referred to in the statement of facts, some 70 or 80 miles from the nearest big city, it is truly isolated remote Arizona land and there was no evidence below, I submit to show that but for reclassification, Alamo would not have continued in possession.
Potter Stewart: So they thought that the evidence would allow at least two ten-year renewals before any possibility of reclassification?
J. Gordon Cook: Yes sir and I did not even argue below that upon reclassification, again there was a preferred renewal right of Alamo to continue to lease for commercial purposes which has that (Voice Overlap).
Potter Stewart: (Voice Overlap) function of reclassification?
J. Gordon Cook: The State Land Commissioner.
Potter Stewart: I see.
J. Gordon Cook: He testified and he did not say anything at all to the contrary along this issue.
Potter Stewart: That is what I did not fully understand of the record, who does the reclassifying and when and what triggers it?
J. Gordon Cook: Whenever --
Potter Stewart: That is probably not very relevant to the basic issue in this case, but I was just curious?
J. Gordon Cook: So what I was trying to say, gentlemen, when you consider the two cases that I referred to, the Fuller case and the Almota case, they do recognize that one, not the owner does have Fifth Amendment Rights upon condemnation. I would like to point out in the Fuller case, even though the Taylor Grazing permits were only for periods of one year, it did not say that just because it is only a one-year right, and because that is that the women can preace to the government that for that reason, there could not be any condemnation rights in the lessee. Instead, you examine the Taylor Grazing Act and instead, you said, that Act specifically said that nothing should create any right, title, interest or estate in and to the lands. No such wording exists in the Arizona Enabling Act. It does not say there cannot be created any right, title, interest or estate in the lands. All the provision say is if the land is disposed of by the state, which did not happen here, state did not dispose of the land, it is done so at the appraised value and if there is a contrary disposition, there is a breach of the trust and it becomes null and void. Now, if you look at the Congressional Record and I have examined it and you will find nothing helpful and probably the best part of a Congressional Record and the only part I can find that has any bearing is in the Arizona Supreme Court decision in Lassen which refers to the Senate Record and there what they were talking about was some abuses, where some of this land was given by the Federal government by Enabling Act to the state, and the politicians found ways that would make Watergate seem like kindergarten to get those lands back into their hands for not really fair prices and there was a great converse -- I am sorry, in Appendix to the Senate Report referred to in the Arizona Supreme Court decision of Lassen that went into some of the abuses in the New Mexico Tall Timber Cases. And that is what congress had in mind, when it was saying, if the state sells land, it should be at this fair appraised value. They did not say anything about condemnation. They did not talk about condemnation. Now, let me ask a question of you gentlemen if I can, I have got some time to go, I notice, it is 3 o'clock, do we adjourn now or do I continue?
Warren E. Burger: (Inaudible)
J. Gordon Cook: Yes, I just -- I saw it through the paper.
Warren E. Burger: (Inaudible)
J. Gordon Cook: Thank you.